In a proceeding to remove to the Supreme Court, Queens County, a negligence action pending in the Civil Court of the City of New York, in which proceeding leave was sought for plaintiffs to serve a verified complaint upon the attorneys for defendants, the applicants (plaintiffs in the action) appeal from an order of the Supreme Court, Queens County, dated June 12, 1972, which denied the application. Order reversed, in the interests of justice, without costs; motion granted; the action is removed to the Supreme *995Court, Queens County; and plaintiffs are granted leave to serve upon the attorneys for the defendants who have appeared in the action a verified complaint in the form annexed to the notice of motion in this proceeding. Such verified complaint must be served within 20 days after entry of the order to be made hereon. In our opinion, there is a prima facie support in the record for a claim of causal relationship between the accident of July 14, 1969 and the claimed present state of disorientation and lack -of mobility of plaintiff Mary Moss. It is our view, therefore, that the interests of justice would best be served if she were afforded an- opportunity to substantiate her claim at a trial and to have her damages evaluated in a forum less restricted jurisdiction-ally as to amount than that of the Civil Court of the City of New York, in which her action is presently pending. Rabin, P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.